Illinois Official Reports

                                  Appellate Court



                         In re N.M., 2014 IL App (4th) 130604



Appellate Court       In re: N.M., a Minor, THE PEOPLE OF THE STATE OF ILLINOIS,
Caption               Petitioner-Appellee, v. LE’KIESHA McFADDEN and JIMALE
                      WILLIAMS, Respondents, and BOBBIE GREGG, Acting Director of
                      the Department of Children and Family Services, Respondent-
                      Appellant.–In re: S.B. and K.B., Minors, THE PEOPLE OF THE
                      STATE OF ILLINOIS, Petitioner-Appellee, v. RAMIE DAVIS and
                      SHANE BURDETTE, Respondents, and BOBBIE GREGG, Acting
                      Director of the Department of Children and Family Services,
                      Respondent-Appellant.–In re: J.S., a Minor, THE PEOPLE OF THE
                      STATE OF ILLINOIS, Petitioner-Appellee, v. HEATHER LONG
                      and JEFFREY SMITH, Respondents, and BOBBIE GREGG, Acting
                      Director of the Department of Children and Family Services,
                      Respondent-Appellant.–In re: M.R. and K.A., Minors, THE PEOPLE
                      OF THE STATE OF ILLINOIS, Petitioner-Appellee, v. ALEXIS
                      WINFREY and KEVIN AKINS, Respondents, and BOBBIE
                      GREGG, Acting Director of the Department of Children and Family
                      Services, Respondent-Appellant.–In re T.E., a Minor, THE PEOPLE
                      OF THE STATE OF ILLINOIS, Petitioner-Appellee, v. KATHLEEN
                      EBLE and JOSEPH STEERMAN, Respondents, and BOBBIE
                      GREGG, Acting Director of the Department of Children and Family
                      Services, Respondent-Appellant.



District & No.        Fourth District
                      Docket Nos. 4-13-0604, 4-13-0607, 4-13-0608, 4-13-0609, 4-13-0611
                      cons.



Rule 23 Order filed   March 12, 2014
Rule 23 Order
withdrawn             April 17, 2014
Opinion filed         April 17, 2014
Held                       In five consolidated appeals of juvenile cases in which the trial judge
(Note: This syllabus entered dispositional orders including a requirement that an employee
constitutes no part of the of the Department of Children and Family Services attend all hearings,
opinion of the court but even though the cases had been assigned to private-agency
has been prepared by the caseworkers, the appellate court vacated the requirement that an
Reporter of Decisions employee of DCFS appear at all hearings, since the Juvenile Court Act
for the convenience of provides that a private-agency caseworker assigned to a case may
the reader.)               appear and testify at a juvenile court proceeding without the presence
                           of a DCFS employee, subject to the limited statutory exception that
                           the court may order a DCFS employee to appear if the court makes a
                           finding that an appearance would be in the minor’s best interests and
                           sets forth reasons for such an appearance in writing.




Decision Under            Appeal from the Circuit Court of Champaign County, Nos. 12-JA-52,
Review                    12-JA-47, 12-JA-51, 12-JA-54, No. 12-JA-53; the Hon. Richard P.
                          Klaus, Judge, presiding.




Judgment                  Affirmed in part and vacated in part.



Counsel on                Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
Appeal                    Solicitor General, and Paul Racette, Assistant Attorney General, of
                          counsel), for appellant.

                          Julia Reitz, State’s Attorney, of Urbana (Patrick Delfino and David J.
                          Robinson, both of State’s Attorneys Appellate Prosecutor’s Office, of
                          counsel), for the People.

                          Carrie L. Kmoch, of CASA of Champaign County, of Urbana,
                          guardian ad litem.




Panel                     JUSTICE HOLDER WHITE delivered the judgment of the court, with
                          opinion.
                          Justices Turner and Harris concurred in the judgment and opinion.


                                              -2-
                                             OPINION

¶1        In these five consolidated appeals, respondent, Bobbie Gregg, as the Acting Director of the
     Illinois Department of Children and Family Services (DCFS), challenges the portions of the
     juvenile court’s dispositional orders requiring DCFS employees to appear at all hearings even
     though DCFS had assigned private-agency caseworkers to the minors’ cases. (We note that,
     initially, Richard H. Calica was named as respondent; however, because Bobbie Gregg is now
     the Acting Director of DCFS, we have substituted her as the party on appeal.) The Director
     contends the juvenile court erred by ordering DCFS employees to appear at the hearings
     because (1) section 1-17 of the Juvenile Court Act of 1987 (Juvenile Act) (705 ILCS 405/1-17
     (West 2012)) establishes a general rule that a private-agency caseworker assigned to a minor’s
     case may appear and testify at juvenile court proceedings without the presence of a DCFS
     employee, and (2) the limited statutory exception to the general rule in section 1-17 applies
     only where the circuit court makes an individualized factual finding after hearing evidence.
¶2        We affirm in part and vacate in part.

¶3                                      I. BACKGROUND
¶4       In February 2013, the juvenile court entered dispositional orders in Champaign County
     case Nos. 12-JA-52, 12-JA-47, 12-JA-51, 12-JA-54, and 12-JA-53. Relevant to this appeal,
     each order required that a DCFS employee be present at all hearings, despite private-agency
     caseworkers having been assigned to the minors’ cases. Each order contained the following
     language:
             “Because DCFS as guardian is the only agency accountable to the Court for the full and
             complete implementation of this order and the only agency with full knowledge of the
             services available, DCFS is ordered to appear by one of its caseworkers at the next
             hearing and all subsequent hearings and may not delegate this responsibility to any
             other agency.”
¶5       Later that month, DCFS filed a verified motion in each case. (In case No. 12-JA-54, DCFS
     also filed a March 2013 corrected verified motion.) In the motions, DCFS noted that it had
     transferred primary case management responsibility in each case to a private agency. As a
     result of the transfer, DCFS noted, the private caseworkers were required to perform all case
     management functions and were best equipped to answer any specific factual questions
     regarding the cases. DCFS further explained that, prior to January 1, 2013, it employed “court
     monitors” tasked with appearing at all hearings in which the guardianship administrator had
     assigned responsibility for a minor to a private agency. As a result of budget cuts, however,
     DCFS eliminated the “court monitor” positions after January 1, 2013. According to DCFS, if a
     court forced DCFS to create or modify a position to encompass the prior court monitors’
     duties, it would create a financial hardship for DCFS and create problems under DCFS’s
     collective-bargaining agreement.
¶6       DCFS also asserted that by requiring an employee to appear at all hearings, the juvenile
     court had, “in effect,” ordered DCFS to maintain a court monitor position, thereby infringing
     on the Director’s discretion to manage her agency. In addition, DCFS posited that under the
     plain language of section 1-17 of the Juvenile Act, the court could only order a DCFS


                                                -3-
       employee to appear at a hearing in addition to a private-agency employee after the court first
       determined the minor’s best interest necessitated such an appearance and set forth its findings
       in writing. Further, DCFS claimed the legislature did not intend to give the court unfettered
       power to require an employee to appear at all hearings wherein primary responsibility had been
       transferred to a private agency; rather, the court could only order a DCFS employee to be
       present pursuant to section 1-17 of the Juvenile Act on a “case-by-case and hearing-by-hearing
       basis.” Finally, according to DCFS, the court could not realistically expect DCFS employees to
       know “every detail of every case for every hearing in Champaign County,” especially when a
       private agency had assumed primary case management responsibility, and in any event, DCFS
       remained fully accountable to the court even if an employee did not appear in court.
¶7         As its prayer for relief in each of the five cases, DCFS requested the juvenile court
       reconsider and strike the portions of its dispositional orders requiring a DCFS caseworker to be
       present at all subsequent hearings. In the alternative, DCFS requested the court hold an
       evidentiary hearing to determine whether the minors’ best interests necessitated the presence
       of a DCFS employee at the next hearing and in any subsequent hearing in each case.
¶8         In April 2013, the juvenile court held a hearing on the motions. At the hearing, DCFS
       asserted that section 1-17 of the Juvenile Act imposed the burden on a private caseworker
       assigned to the case to have specific knowledge regarding that case. In the event the
       caseworker was unprepared or failed to adequately inform the court about the case, the court
       had three remedies available: to (1) remove DCFS as guardian and appoint someone else as
       guardian of the child, (2) withhold a “reasonable efforts” finding, resulting in a loss for DCFS
       of federal reimbursement money, and (3) issue a contempt ruling. DCFS also argued the court
       could do “a lot of steering” in a case by finding the services outlined in a service plan were not
       reasonably calculated to facilitate achievement of the permanency goal, thereby forcing a
       caseworker to file a new service plan within 45 days. In addition, the court could enforce
       section 2-28(2) of the Juvenile Act (705 ILCS 405/2-28(2) (West 2012)), which requires
       caseworkers to file permanency reports 14 days before a permanency hearing, and the court
       would then know before a hearing whether it needed to subpoena DCFS. DCFS also argued
       that the juvenile court’s practice of routinely requiring DCFS employees to appear at all
       hearings did not serve the purpose of providing the court with better information about the
       minors’ cases.
¶9         The State took no position on the verified motions. The guardian ad litem (GAL) and the
       parents’ attorneys requested that the juvenile court deny DCFS’s motions.
¶ 10       The juvenile court rejected DCFS’s request that the court hold an evidentiary hearing in
       each case before requiring a DCFS employee to appear at subsequent hearings. The court noted
       that since DCFS had eliminated the court monitors’ positions, the quality of reports the court
       received from private agencies had declined dramatically and caseworkers had been
       unresponsive. Following the hearing, the court took the matter under advisement.
¶ 11       In June 2013, the juvenile court issued orders in each case denying the motions to
       reconsider. The court found that the plain language of section 1-17 of the Juvenile Act did not
       require the court to hold an evidentiary hearing before requiring DCFS’s appearance in cases.
       Rather, section 1-17 of the Juvenile Act required only that the court set forth its reasons in
       writing, which the court had done. Thus, the court found DCFS’s argument to be “completely
       without merit.”


                                                   -4-
¶ 12       The juvenile court stated that, “simply put,” DCFS made a “massive mistake” by
       eliminating the two court monitor positions. Without the court monitors, it seemed DCFS was
       not monitoring the vendors to which it assigned cases “in any meaningful way.” The court
       noted that the vendors (1) routinely failed to follow court orders, including visitation and “no
       contact” orders; (2) recommended outcomes that were not permissible under the Juvenile Act
       or DCFS regulations; (3) failed to notify the court of significant issues with foster placements
       or of instances when minors left their placements for significant periods of time; and (4) failed
       to attend court or file timely or meaningful reports. The court rejected DCFS’s suggestions as
       to the actions it could take when it was dissatisfied with DCFS’s performance, reasoning that
       juvenile abuse and neglect proceedings are expedited because children need permanency as
       rapidly as it can be obtained, and by the time a permanency hearing is held, “it is imperative
       that the court have a complete, meaningful, and timely report.”
¶ 13       The following month, DCFS filed a notice of appeal in each case. This court docketed case
       No. 12-JA-52 as No. 4-13-0604, case No. 12-JA-47 as No. 4-13-0607, case No. 12-JA-51 as
       No. 4-13-0608, case No. 12-JA-54 as No. 4-13-0609, and case No. 12-JA-53 as No.
       4-13-0611. We then consolidated the cases on appeal.

¶ 14                                           II. ANALYSIS
¶ 15       On appeal, the Director contends the juvenile court erred by ordering DCFS employees to
       appear at the hearings because (1) section 1-17 of the Juvenile Act establishes a general rule
       that a private-agency caseworker assigned to a minor’s case may appear and testify at juvenile
       court proceedings without the presence of a DCFS employee, and (2) the limited statutory
       exception to the general rule in section 1-17 applies only where the circuit court makes an
       individualized factual finding after hearing evidence.
¶ 16       This case presents an issue of statutory construction, which is a question of law that we
       review de novo. Relf v. Shatayeva, 2013 IL 114925, ¶ 21, 998 N.E.2d 18. “The primary goal in
       construing a statute is to ascertain and give effect to the legislature’s intent,” and the most
       reliable indicator of that intent is the statute’s language. Id. ¶ 23, 998 N.E.2d 18. “When the
       statutory language is clear and unambiguous, it must be applied as written, without resort to
       extrinsic aids of statutory construction.” Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d
       433, 440, 925 N.E.2d 1113, 1117 (2010). By contrast, “where the language of a statute is
       ambiguous, we may consider other sources such as legislative history to ascertain the
       legislature’s intent.” Gruszeczka v. Illinois Workers’ Compensation Comm’n, 2013 IL 114212,
       ¶ 17, 992 N.E.2d 1234. “A statute is ambiguous when it is capable of being understood by
       reasonably well-informed persons in two or more different senses.” Id. ¶ 16, 992 N.E.2d 1234.
¶ 17       As previously detailed, when the juvenile court makes a minor a ward of the court and
       determines that the minor’s parents are unfit to care for the minor, the court may appoint the
       Guardianship Administrator of DCFS as the minor’s guardian. 705 ILCS 405/2-27(1)(d) (West
       2012). In turn, the Guardianship Administrator may designate as the minor’s caseworker an
       employee from a private social services agency that has contracted with DCFS. 20 ILCS
       505/23 (West 2012); 705 ILCS 405/1-17 (West 2012). Section 1-17 of the Juvenile Act (705
       ILCS 405/1-17 (West 2012)), which governs the assignment of private social service agency
       caseworkers, provides as follows:
               “With respect to any minor for whom the Department of Children and Family Services
               Guardianship Administrator is appointed the temporary custodian or guardian, the

                                                   -5-
                Guardianship Administrator may designate in writing a private agency or an employee
                of a private agency to appear at court proceedings and testify as to the factual matters
                contained in the casework files and recommendations involving the minor. The private
                agency or the employee of a private agency must have personal and thorough
                knowledge of the facts of the case in which the appointment is made. The designated
                private agency or employee shall appear at the proceedings. If the Court finds that it is
                in the best interests of the minor that an employee or employees of the Department
                appear in addition to the private agency or employee of a private agency, the Court
                shall set forth the reasons in writing for their required appearance.”
¶ 18       Thus, the plain language of the statute makes clear that when DCFS designates a private
       agency or its employee as a minor’s caseworker, that agency or employee is responsible for
       having knowledge of the case and for appearing at hearings. The second portion of the statute
       also makes clear that, after DCFS assigns a private caseworker to a minor’s case, the juvenile
       court may nonetheless order a DCFS employee to appear at subsequent hearings if the court (1)
       finds it is in the minor’s best interests and (2) sets forth the reasons for the DCFS employee’s
       appearance in writing. The question becomes whether, as here, the court can enact a blanket
       requirement that DCFS appear at all hearings without first making a finding based on the
       unique circumstances of that particular case that the minor’s best interests necessitate the
       appearance.
¶ 19       We conclude, under the plain language of the statute, it cannot. The statute requires the
       juvenile court make a finding “that it is in the best interests of the minor” that a DCFS
       employee appear. 705 ILCS 405/1-17 (West 2012). This language means the court must make
       some type of particularized finding relating to the specific minor’s case. To hold otherwise
       would effectively circumvent the first portion of the statute allowing private-agency
       employees to appear at hearings in place of DCFS employees. See Madison Two Associates v.
       Pappas, 227 Ill. 2d 474, 493, 884 N.E.2d 142, 155 (2008) (“[W]henever possible courts must
       construe statutes so that no part is rendered a nullity.”). Requiring DCFS to appear at a hearing
       when a private-agency caseworker who possesses personal and thorough knowledge of the
       facts of the case would be present, without a finding as to how DCFS’s appearance would be in
       the minor’s best interests, would contradict the purpose of the statute.
¶ 20       The Director also contends that before making its best-interests determination, the juvenile
       court must first hold an evidentiary hearing. We disagree. The statute does not specify that a
       hearing is necessary, nor does it set forth the type of evidence the court would consider at such
       a hearing. Rather, the statute states the court must make a best-interests finding and set forth its
       reasons in writing for requiring DCFS to appear. We may not read into the statute exceptions,
       limitations or conditions which the legislature did not express. Skokie Castings, Inc. v. Illinois
       Insurance Guaranty Fund, 2013 IL 113873, ¶ 38, 998 N.E.2d 69.
¶ 21       The juvenile court’s concern for protecting the best interests of the minors is commendable
       and appropriate given the nature of these proceedings. Nonetheless, the plain language of the
       statute makes clear that before requiring DCFS’s appearance at hearings, the court must make
       an individualized finding that DCFS’s appearance is in the best interests of the particular
       minor. Therefore, a blanket statement requiring DCFS’s appearance at each hearing does not
       satisfy section 1-17 of the Juvenile Act. Trial courts are entitled, as required by statute, to have
       appearing before them private-agency caseworkers who have “personal and thorough
       knowledge of the facts of the case.” 705 ILCS 405/1-17 (West 2012). Thus, if a private agency

                                                    -6-
       fails to adhere to its statutory obligations, the trial court would be entitled to take appropriate
       action in that particular case.

¶ 22                                     III. CONCLUSION
¶ 23      For the reasons stated, we vacate the portion of the dispositional orders requiring a DCFS
       employee to attend all proceedings; we otherwise affirm.

¶ 24      Affirmed in part and vacated in part.




                                                    -7-